JS 45 (5/97) - (Revised Case. MabBsepilO0436-PBS Document 1-1 Filed 11/20/18 Page 1 of 2

 

 

 

Criminal Case Cover Sheet U.S. District Court - District of Massachusetts
Place of Offense: Category No. Investigating Agency BL NCIS
City | _Woburn, Marlborough, Sharon Related Case Information:
County —_Middlesex and Norfolk Superseding Ind./ Inf. Case No.
Same Defendant New Defendant X

Magistrate Judge Case Number
Search Warrant Case Number See Additional Information

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

R 20/R 40 from District of
Defendant Information:
Defendant Name Ahmedelhadi Yassin Serageldin Juvenile: | | Yes No
Is this person an attorney and/or a member of any state/federal bar: [ Yes No

Alias Name Ahmed Serageldin, Ahmed Elhadi Yassin Saregeldin
Address (City & State) Sharon, MA
Birth date (Yr only): 1953 SSN (last4#);_ 8231 Sex M Race: Nationality; USA
Defense Counsel if known: Juliane Balliro Address
Bar Number
U.S. Attorney Information:
AUSA —__Scott L. Garland Bar Number if applicable  _650358
Interpreter: [| Yes No List language and/or dialect:
Victims: [les [V]No If yes, are there multiple crime victims under 18 USC§3771(d)Q) [| Yes [ ] No
Matter to be SEALED: yes [_] No

[V ]Warrant Requested [| Regular Process [| In Custody
Location Status:
Arrest Date
[Already in Federal Custody as of in
[| Already in State Custody at [_|Serving Sentence [Awaiting Trial
[Jon Pretrial Release: | Ordered by: on
Charging Document: | | Complaint [ _|Information Indictment
Total # of Counts: [Petty —— [__|Misdemeanor —— Felony

Continue on Page 2 for Entry of U.S.C. Citations

[hereby certify that the case numbers of any prior procegdings before a Magistrate Judge are
accurately set forth above. D Lf
Date: _ November 20, 2018 Signature of AUSA:  / JZ M

 
Case 1:18-cr-10436-PBS Document 1-1 Filed 11/20/18 Page 2 of 2
JS 45 (5/97) (Revised U.S.D.C. MA 12/7/05) Page 2 of 2 or Reverse

 

District Court Case Number (To be filled in by deputy clerk):

 

Name of Defendant Ahmedelhadi Yassin Serageldin

 

U.S.C. Citations
Index Key/Code Description of Offense Charged Count Numbers

Set 1 18U.S.C. § 1512(b)G3)) Tampering with a Witness 1

Set2. 18 U.S.C. § 981(a)(I)(C) Forfeiture

 

Set3 28 U.S.C. § 2461(c) Forfeiture

 

Set 4

 

Set 5

 

Set 6

 

Set 7

 

Set 8

 

Set 9

 

Set 10

 

Set 11

 

Set 12

 

Set 13

 

Set 14

 

Set 15

 

ADDITIONAL INFORMATION: 17-MJ-6084-MPK; 17-MJ-6085-MPK; 17-MJ-6107-MPK; 17-MJ-6108-MPK;

 

17-MJ-6189-MPK; 17-MJ-6207-MPK; 18-MJ-6034-MPK;, 18-MJ-6035-MPK

 

 

USAMA CRIM - Criminal Case Cover Sheet.pdf 3/4/2013

 
